     Monica Perales
 1   Attorney at Law: 297739                                        JS-6
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Edward Bowden
 6
 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
 9
10
11   EDWARD BOWDEN,                         ) Case No.: 2:19-cv-03285-AFM
                                            )
12                                          ) /PROPOSED/ ORDER OF
                  Plaintiff,                ) DISMISSAL
13                                          )
           vs.                              )
14                                          )
     ANDREW SAUL,                           )
15                                          )
     Commissioner of Social Security,       )
16                                          )
                  Defendant.                )
17                                          )
                                            )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE: 3/12/2020
23                             ___________________________________
                               ALEXANDER F. MACKINNON
24                             UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
     DATE: March 11, 2020      Respectfully submitted,
 1
                               LAW OFFICES OF LAWRENCE D. ROHLFING
 2
                                     /s/ Monica Perales
 3                          BY: __________________
                               Monica Perales
 4                             Attorney for plaintiff Edward Bowden
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                       -2-
                            CERTIFICATE OF SERVICE
 1                     FOR CASE NUMBER 2:19-CV-03285-AFM
 2
           I hereby certify that I electronically filed the foregoing with the Clerk of the
 3
     Court for this court by using the CM/ECF system on March 11, 2020.
 4
 5         I certify that all participants in the case are registered CM/ECF users and

 6   that service will be accomplished by the CM/ECF system.
 7
                               /s/ Monica Perales
 8
                               _______________________________
 9                             Monica Perales
                               Attorneys for Plaintiff
10                             ___________

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                              -3-
